Citation Nr: 1643420	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  10-37 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the left knee.

2.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2004 to December 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In August 2010, the Veteran requested a hearing before the Board and was duly scheduled to testify in March 2011.  The Veteran did not appear for the March 2011 hearing and has not given a reason for her failure to appear or requested that the hearing be rescheduled.  Accordingly, the Board will proceed with appellate review.  See 38 C.F.R. §§ 20.704(d) (providing that failure to appear for a scheduled hearing will be processed as though the request for hearing had been withdrawn).

This claim was previously before the Board in March 2014, when it was remanded for outstanding private medical records.  In May 2014, the Veteran informed VA via telephone call that she only receives treatment from VA providers.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Since the Veteran's claims were last before the Board, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA musculoskeletal examinations include joint testing for pain on both active and passive motion, and in weight-bearing and non-weight-bearing and with range of motion measurements of the opposite undamaged joint.  As this type of joint testing was not accomplished during the Veteran's April 2009 and October 2011 examinations, further VA examination is warranted.

Moreover, in the June 2016 post remand brief, the Veteran's representative requested that, if the benefit sought could not be granted, the claims should be remanded for a new VA examination as the October 2011 VA examination did not accurately portray the current disability picture.

Outstanding VA treatment records should also be obtained; the most recent records are from June 11, 2013.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding treatment records related to the Veteran's knees, to specifically include VA records from the period after June 11, 2013, and associate them with the Veteran's VBMS file.

2.  After the above has been completed, arrange for the Veteran to undergo a VA knee examination by an appropriate medical professional to determine the current severity of her bilateral knee disability.  

The contents of the Veteran's claims file must be made available to the examiner and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The examination should be conducted in accordance with the current disability benefits questionnaire, to include range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing of both knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

